            Case 1:20-cv-03926-MKV Document 15 Filed 06/29/20 Page 1 of 1


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 CUSTOM PAK BROKERAGE, LLC,                                            DATE FILED: 6/29/2020

                           Plaintiff,
                                                              1:20-cv-3926 (MKV)
                    -against-

 JA BLURR FARMS, LLC and SHAMAR T.                                  ORDER
 HYATT,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of letters from Defendants requesting extensions of time to answer

on the ground that they need time to retain counsel [ECF #13, 14]. These requests are

GRANTED. Accordingly, IT IS HEREBY ORDERED that Defendants shall answer by August

14, 2020.

SO ORDERED.
                                                    _________________________________
Date: June 29, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                               1
